Exhibit 10.8
CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
Aruba/Alcatel-Lucent
AMENDMENT #4 TO OEM SUPPLY AGREEMENT
This Amendment is made and entered into as of December 31, 2010 by and between
Alcatel-Lucent USA Inc. (fka Alcatel Internetworking, Inc.) (“Alcatel”) and
Aruba Networks, Inc. (fka Aruba Wireless Networks, Inc) (“Supplier”), and amends
the OEM Supply Agreement dated March 18, 2005, as amended (the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Agreement.
RECITALS
A. Alcatel and Supplier desire to amend the Agreement to modify the Support
pricing provided by Supplier.
B. In accordance with Section 18.9 (a) of the Agreement, any term of the
Agreement may be amended or waived only with the written consent of both
parties.
The parties agree as follows:

  1.  
The following is to replace the Support pricing in Schedule 3.1 and supersedes
the Support pricing set forth in Amendment #2 (Section 2) to the Agreement,
dated January 19, 2007 and Amendment#3 set forth in 2009.
    2.  
Alcatel agrees to purchase Support from Supplier at a price equal to the
following percentages multiplied by the actual purchase price from Supplier for
all Products sold by Alcatel in three geographies:

         
Geography
  Support Percentage
North America
    [***] %
EMEA
    [***] %
Rest of the World
    [***] %

     
For purposes of this Amendment, Products shall not include indoor access points
that carry a limited lifetime warranty from Supplier nor their associated
antennae and mounting hardware.

***     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 



--------------------------------------------------------------------------------



 



     
Included in the above fee schedule are licenses for Airwave wireless management
software (OV 3600 on Aruba price list).
    3.  
For clarity, the Support period begins on the point of sale date (i.e., the date
inventory is removed from Alcatel’s stock and sold to its customer).
    4.  
At the beginning of each calendar quarter Supplier will invoice Alcatel for the
renewals expected in the upcoming calendar quarter, as calculated per this
Amendment, and the annual Support fees due based on the Products sold in the
prior quarter. All payments hereunder shall be made in accordance with the
payment terms specified in the Agreement.
    5.  
Alcatel agrees to pay for Support for a minimum of [***] ([***]) years from the
date of initial sale of the Products. If the end user elects not to renew
Support after the third year for the Product, Supplier will not charge Alcatel
for Support on that Product. If the end user subsequently elects to reinstate
Support, Alcatel agrees to pay in arrears the Support rates noted herein for the
period of time that has lapsed. The Products must be in good working condition
before Supplier will agree to reinstate Support. Alcatel will provide Supplier
with sufficient information to allow Supplier to bill for Support. Information
provided will be sufficiently detailed to enable Supplier to accurately allocate
revenue credit to its individual sales people.
    6.  
Supplier will have the right to audit Alcatel’s records once annually to confirm
that Support revenues have been calculated in accordance with the terms of this
Amendment.
    7.  
The pricing and terms set forth herein are to be applied to all transactions
beginning January 1, 2011 including for clarity those transactions which were
executed prior to this date. Notwithstanding, Alcatel will advise Supplier and
payment will be due to Supplier in all cases where an end user receives Support
for the Product regardless of when Support first commenced.

IN WITNESS WHEREOF, Aruba and Alcatel have each caused this Amendment to be
executed by its duly authorized representative, as of the day and year first
above written.
***     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 



--------------------------------------------------------------------------------



 



              ALCATELLUCENT USA INC.   ARUBA NETWORKS, INC.
 
           
By:
  /s/ Charles C. Mathews   By:   /s/ Alexa King
 
         
Print Name:
  Charles C. Mathews   Print Name:   Alexa King
Title:
  VP — Customer Care   Title:   General Counsel
Date:
  1-3-11   Date:   1/3/2011

Aruba Networks, Inc.
1344 Grossman Ave.
Sunnyvale, CA 94089

 

 